UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: MARCH 31, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-158474 SIGNPATH PHARMA INC. (Exact name of Registrant as specified in its charter) Delaware 20-5079533 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1375 California Road Quakertown, PA 18951 (Address of principal executive offices) (215) 538-9996 (Registrant’s telephone number, including Area Code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated file” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesý No APPLICABLE ONLY TO CORPORATE ISSUERS As of May 12, 2014, the Company had authorized 45,000,000 shares, $.001 par value, common stock, of which 12,877,500 shares of common stock were issued and outstanding. SignPath Pharma Inc. Quarterly Report on Form 10-Q Period Ended March 31, 2014 Table of Contents Page PART I.FINANCIAL INFORMATION Item 1.Financial Statements: Condensed Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 (audited) 3 Condensed Statements of Operations for the three months ended March 31, 2014 and 2013 and for the period from Inception on May 15, 2006 through March 31, 2014 (unaudited 4 Condensed Statements of Cash Flows for thethree months ended March 31, 2014 and 2013 and for the period from Inception on May 15, 2006 through March 31, 2014 (unaudited) 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition andResults of Operations 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4.Evaluation of Disclosure Controls and Procedures 26 PART II.OTHER INFORMATION 27 Item 1.Legal Proceedings 27 Item 1A. Risk Factors – Not Applicable 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.Mine Safety Disclosures 27 Item 5.Other Information 27 Item 6.Exhibits 28 SIGNATURES 29 2 SIGNPATH PHARMA, INC. (A Development Stage Company) Balance Sheets ASSETS March 31, December 31, CURRENT ASSETS (unaudited) Cash $ $ Total Current Assets EQUIPMENT, net - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total Current Liabilities STOCKHOLDERS' EQUITY Preferred stock; $0.10 par value, 5,000,000 shares authorized 9,158 and 8,532 shares issued and outstanding, respectively Common stock; $0.001 par value, 45,000,000 shares authorized; 12,877,500 and 12,877,500 shares issuedand outstanding, respectively Accrued dividends Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 SIGNPATH PHARMA, INC. (A Development Stage Company) Statements of Operations (unaudited) From Inception on May 15, 2006 For the Three Months Ended Through March 31, March 31, REVENUES $
